United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-4378
                                      ___________

Kerwin James Miller; Mona Lea             *
Miller,                                   *
                                          *
           Appellants,                    *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of South Dakota.
Timothy Sherrill, in private capacity,    *
                                          * [PUBLISHED]
           Appellee.                      *
                                     ___________

                           Submitted: June 4, 1998
                               Filed: July 2, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

     Kerwin James Miller and Mona Lea Miller sued Internal Revenue Service
employee Timothy Sherrill, alleging Sherrill violated their constitutional rights in
connection with his tax-collection efforts by filing a “frivolous” tax lien. The district
court1 granted Sherrill&s motion to dismiss the complaint for failure to state a claim, and
the Millers appeal. In their pro se appellate brief, the Millers argue at length that the
existence of uncertainty surrounding federal income tax laws and the nature of income,

      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
specifically concerning whether the federal income tax is an unconstitutional direct tax
which must be apportioned, creates a due process problem in the enforcement of the tax
code. They also question whether the tax code applies to them.

       After reviewing the record, we conclude that there is no basis for the Millers&
action against Sherrill. We note that 26 U.S.C. § 7433 provides the Millers& exclusive
remedy for the reckless or intentional disregard of the Internal Revenue Code with
respect to collection activities, and the Millers did not state a claim. We therefore
affirm the judgment of the district court. We also grant Sherrill&s motion for sanctions
in the amount of $500 because arguments similar to those asserted by the Millers on
appeal have been rejected repeatedly by the courts, see United States v. Gerads, 999
F.2d 1255, 1256 (8th Cir. 1993) (per curiam), cert. denied, 510 U.S. 1193 (1994). See
Fed. R. App. P. 38.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-